Title: To James Madison from James Maury, 14 September 1802 (Abstract)
From: Maury, James
To: Madison, James


14 September 1802, Liverpool. Has received JM’s letter of 17 June and will “make application in the manner you have been so obliging as to point out.” “Wishing much to have you furnished with the particulars of Imports & Exports as ⅌ your circular of 1st Augst 1801, I applied to the person who has the exclusive privilege of granting such information from this Custom House. He informed me … that he could not undertake it for less than sixty pounds ⅌ annum. I did not consider myself warranted to pay such a sum for it, & therefore have made it out in the best manner I could from such documents as I could obtain.” Encloses a statement for the six months ending 30 June [not found]. Most of the traffic is in exports by American vessels; “it may be said we monopolize that branch of the carrying trade.” Encloses an act of Parliament allowing the importation in American ships of “certain articles not the produce of the U.S.A. to be warehoused for exportation” until January 1804; “but it is important to the Merchants to know that Cotton not the produce of the U.S.A. can no longer be admitted in our vessels for home consumption as it was during the late war.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 2 pp.; in a clerk’s hand, signed by Maury; docketed by Wagner. Surviving enclosure (3 pp.) is An Act for Repealing Several Acts … Relating to the Admission of Certain Articles of Merchandize in Neutral Ships … (London, 1802), passed 22 June 1802.



   
   A full transcription of this document has been added to the digital edition.

